McKinstry, J., concurring:
I concur in the judgment, and, in the main, in the views expressed by Mr. Justice Thornton and Mr. Justice Boss. I do not, however, assent to the proposition that the legislature, under the present Constitution, has power to deprive the people of a county or township of the choice of every county or town*110ship officer. Such a construction would go far to destroy many of the provisions of the instrument evidently intended to secure local self-government, with reference to many matters of great concern, to the people of the different territorial subdivisions of the State. In my opinion, full force and effect can be given to § 5 of article xi, by construing it as authorizing a system by which some of the county and township officers shall be elected, and the others appointed by those elected. Thus, it would seem a reasonable and proper mode of carrying into effect the purpose and design of the Constitution (i. e., that the people of each locality shall be assured the right of self-government, with reference to matters of special interest to them), to provide that supervisors—on whom is usually conferred legislative and quasi-legislative power in the counties—should be elected, and that they should appoint certain other county officers ; and so, that the boards of township trustees—or boards by any other name—who may be empowered to make “ prudential rules and regulations ” operative within the township—themselves elected —should appoint the township officers, whose duties are to be ministerial only. The foregoing does not, in my view, materially weaken the argument in favor of the conclusion reached by a majority of the Court—a conclusion to which I assent.